SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into as of this 15th day of
January, 2013 by and among GroveWare Technologies Ltd., a Nevada corporation
(the “Company”) and W. Scott Boyes (“Boyes”) and Boyes, LLC, a Delaware limited
liability company,(“LLC”).

 

WHEREAS, in July 2010, GroveWare Technologies Inc. (“GTI”), Boyes and LLC
entered into a “Consultancy Services Agreement” which was verbally amended on or
about December 17, 2010 and further amended in writing as at July 1, 2012, at
which time the Company replaced GTI as a party to the said agreement, as
amended.

 

On or about August 1, 2012, the Company and Boyes entered into an “Executive
Employment Agreement,” and subsequently entered into a “Restricted Stock Award
Agreement” and a “Stock Buy-Back Option Agreement.” All of these agreements
collectively, and any other agreements, arrangements or understandings that may
exist between the Company and Boyes prior to the date of this Agreement, are
herein referred to as the “Boyes Agreements.”

 

WHEREAS, the Company, Boyes and LLC, without any admission of liability, desire
to settle with finality, compromise, dispose of, and release all claims, demands
and causes of action Boyes and LLC has or could assert against Company, whether
arising out of the Consultancy Agreement or any of the Boyes Agreements and/or
the termination of the Consultancy Agreement or any of the Boyes Agreements,
including, without limitation, the right to any notice of termination or payment
in lieu, or any condition or benefit of employment or otherwise. This Agreement
is not and shall not be construed as an admission by the Company of any
liability, an admission against Company’s interest or any violation of Company's
policies or procedures.

 

NOW, THEREFORE, in exchange for consideration, the adequacy of which is hereby
acknowledged, the Company and Boyes agree as follows:

 

1.Separation. Effective as of the date of this Agreement (the “Termination
Date”), Boyes Agreements are hereby terminated in their entirety and shall be of
no further force or effect. As a result, effective as of the Termination Date,
Boyes’ employment is terminated as (a) Chief Financial Officer, Secretary,
Treasurer and Director, and (b) all other officer, director, committee member
and employee positions with the Company and its subsidiaries. Except as provided
in Section 6 below, Boyes shall not be required to report for service after the
Termination Date, and he shall vacate the Company’s premises and return Company
property by such date. For further clarity and without limiting the foregoing,
Boyes shall not be entitled to any remuneration as set forth in the Boyes
Agreements.

 

2.Payments. The Company and Boyes hereby agree that the Company shall, in
exchange for the release contained herein, issue to Boyes five hundred thousand
(500,000) shares of the Company’s common stock within five (5) business days of
the Termination Date.

 

1

 



In addition for the release contained herein, the Company will pay to LLC one
hundred fifty eight thousand six hundred and eighty six dollars and sixty three
cents ($158,686) in three equal monthly installments of $52,895.33 with the
first payment due on February 15, 2013, or as soon thereafter as funds are
available from the Company’s expected financing. The Company shall also
reimburse LLC for any unpaid out of pocket expenses, which shall not exceed six
thousand dollars ($6,000), by no later than January 31, 2013.

 

3.Release. In consideration of the above, the sufficiency of which Boyes and LLC
hereby acknowledge, Boyes and LLC, on behalf of their respective heirs,
executors and assigns, hereby release and forever discharge the Company and its
members, shareholders, parents, affiliates, subsidiaries, divisions, any and all
current and former directors, officers, employees, agents, and contractors and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans, from
all claims, charges, or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Agreement, including, without limitation, any claims Boyes and LLC
may have arising from or relating to the Consultancy Agreement, the Boyes
Agreements, any stock option, accrued or deferred compensation, supplemental
agreements, or Boyes’ employment or termination from employment with the
Company, including a release of any rights or claims Boyes and LLC may have
under any statute or common law relating to employment, wages, hours, or any
other terms and conditions of employment as well as any claims for wrongful
discharge, breach of contract, torts or any other claims in any way related to
Boyes’ employment with or resignation or termination from the Company, including
any claim under any written or oral understandings relating to employment.

 

This Agreement is not an admission by either Boyes, LLC or the Company of any
wrongdoing or liability.

 

4.Non-Disparagement. Boyes and LLC agree not to make any oral or written
statements or otherwise take any action that is intended or may reasonably be
expected to disparage the reputation, business, prospects or operations of the
Company, its affiliates, officers, directors, stockholders or employees or any
persons related to the fore going and the Company agrees that it will not, and
will use all reasonable efforts to cause its affiliates, officers directors,
stockholders and employees not to, make any oral or written statements or
otherwise take any action that is intended or may reasonably be expected to
disparage the reputation of Boyes or LLC.

 

5.Confidentiality. Boyes and LLC agree that they will keep confidential all
information and trade secrets of the Company and any of its subsidiaries or
affiliates and will not disclose such information to any person without prior
approval of the Board of Directors of the Company or use such information for
any purpose. It is understood that for purposes of this Agreement the term
“confidential information” is to be construed broadly to include all material
nonpublic or proprietary information. Boyes and LLC shall promptly return any
documents, records, data, books or materials of the Company or its subsidiaries
or affiliates in his or its possession or control and any of his or its work
papers containing confidential information or trade secrets of the Company or
its subsidiaries or affiliates, except as provided in Section 6 below.

 

2

 



6.Indemnification. Except in respect of an action by, or behalf of the Company
to procure a judgment in its favor, the Company will indemnify Boyes and his
heirs and legal representatives, against all costs, charges and expenses,
including any amount paid to settle an action or satisfy a judgment reasonably
incurred in respect of any civil, criminal or administrative action or
proceeding to which Boyes is made a party by reason of his having been a
director or officer of the Company, provided that Boyes acted in good faith and
in the bests interest of the Company.

 

7.Limited Engagement. Effective upon the Termination Date, the Company hereby
engages Boyes in the limited role as contractor to assist with the completion of
the financial statements of the Company and GTI for the year ended December 31,
2012. The term of this engagement shall conclude no later than January 23, 2013
(the “Term”). The sole consideration for this engagement shall be the shares of
stock to be issued by the Company to Boyes as provided for in Section 2 above.
Boyes shall be bound by the terms of this Agreement during the duration of the
limited engagement and upon conclusion thereof, including but not limited to
Sections 4 and 5 above. During the Term, Boyes shall be deemed for all purposes
an independent contractor and not an employee, agent, joint venturer or partner
of the Company or GroveWare Technologies, Inc. Nothing in this Agreement shall
be interpreted or construed as creating or establishing the relationship of
employer and employee between the Company or GTI and Boyes or any of its
principals, employees, representatives or agents. The Company and GTI are not
obligated to extend health insurance, life insurance, disability, other employee
benefits or other perquisites customarily provided to their own employees. Boyes
shall not at any time act or hold himself out to the public or the trade as an
agent or employee of the Company or GTI.

 

8.For tax purposes, LLC shall, as the Company deems necessary, receive a Form
1099 or other appropriate tax-related documents for its services as a
contractor, and Boyes shall be responsible for his own taxes associated with his
performance of the services and receipt of stock pursuant to this Agreement.

 

9.Specific Performance; Injunctive Relief. The parties acknowledge that the
Company will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Boyes or LLC set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to the Company upon any such violation, the Company shall
have the right to seek enforcement of such covenants and agreements by specific
performance, injunctive relief or by any other means available to the Company at
law or in equity.



3

 

 

10.Cooperation; Reimbursement. Boyes and LLC shall, at the request of the
Company, reasonably assist and cooperate with the Company in the defense and/or
investigation of any third party claim or any investigation or proceeding,
whether actual or threatened, including, without limitation, participating as a
witness in any litigation, arbitration, hearing or other proceeding between the
Company and a third party or any government body. The Company shall reimburse
Boyes for all reasonable expenses incurred by him in connection with such
assistance including, without limitation, travel expenses.

 

In the event Boyes is asked by the Company to provide assistance with litigation
that may arise from time to time against the Company, the Company will agree to
pay Boyes $500 per day for the work he performs.

 

11.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without reference to the
principles of conflict of laws.

 

12.Complete Agreement. This Agreement represents the complete agreement among
the parties concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral, including the Boyes
Agreements. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

13.Voluntary Agreement. This Agreement has been entered into voluntarily and not
as a result of coercion, duress, or undue influence. The Boyes acknowledges that
the Boyes has read and fully understands the terms of this Agreement and has
been advised to consult with an attorney before executing this Agreement.

 

14.Successors and Assigns. The Company will require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, of
all, or substantially all, of the business and/or assets of the Company to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if such succession or
assignment had not taken place. This Agreement shall inure to the benefit of and
be binding on Boyes’ personal and legal representatives, executors,
administrators, successors, heirs, distribute devisees and legatees.

 

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

 

GROVEWARE TECHNOLOGIES LTD.

 

 

By: /s/ Hrair Achkarian

Name: Hrair Achkarian

Title: President and CEO

January 22nd, 2013

 

BOYES, LLC

 

 

By: /s/ W. S. Boyes

Name: W. S. Boyes

Title: President

 

 

 

/s/ W. Scott Boyes

W. Scott Boyes

4

 



 

